Case 8:20-cv-02274-VMC-TGW Document 70 Filed 06/11/21 Page 1 of 7 PageID 859




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



   REBOTIX REPAIR LLC,

                          Plaintiff,                    CASE NO.: 8:20-cv-02274

   vs.

   INTUITIVE SURGICAL, INC.,

                          Defendant.




               DEFENDANT INTUITIVE SURGICAL, INC.’S
               MOTION FOR ADMISSION PRO HAC VICE,
   WRITTEN DESIGNATION AND CONSENT TO ACT FOR MICHAEL FOLGER

          Defendant, Intuitive Surgical, Inc. (“Intuitive”), by and through undersigned

   counsel, and pursuant to Rule 2.02, Local Rules, United States District Court, Middle

   District of Florida, moves this Court for an order allowing Michael Folger (“Mr. Folger”)

   to appear in this Court as co-counsel on behalf of Intuitive in the above-styled lawsuit, and

   in support thereof states as follows:

          1.      Mr. Folger, an associate with Skadden, Arps, Slate, Meagher & Flom

   LLP in New York City, N.Y., has been retained to represent Intuitive as counsel in all

   proceedings conducted in this cause.

          2.      Mr. Folger is admitted to practice before the New York Bar, Bar No.

   5151337.

                                                1
Case 8:20-cv-02274-VMC-TGW Document 70 Filed 06/11/21 Page 2 of 7 PageID 860




          3.      Mr. Folger has no disciplinary or suspension proceeding against him in any

   Court of the United States or any State, Territory, or Possession of the United States; is not

   a resident of the State of Florida; and does not make frequent or regular appearances in

   separate cases to such a degree as to constitute the maintenance of a regular practice of law

   in the State of Florida. (See Mr. Folger’s Special Admission Attorney Certification, dated

   June 11, 2021, attached hereto as Exhibit A.)

          4.      Mr. Folger is familiar with, and will be governed by, the Local Rules of the

   United States District Court for the Middle District of Florida, including Rule 2.04 in

   particular, and is also familiar with and governed by the Code of Professional

   Responsibility and other ethical limitations or requirements now governing the

   professional behavior of members of The Florida Bar.

          5.      Mr. Folger designates David L. McGee and the law firm of Beggs & Lane,

   RLLP, 501 Commendencia Street, Pensacola, Florida 32502, as the lawyers and law firm

   upon whom all notices and papers may be served and who will be responsible for the

   progress of the case, including the trial in default of the non-resident attorneys.

          6.      Through his signature affixed below, David L. McGee, of the law firm of

   Beggs & Lane, RLLP, consents to such designation.

          7.      Pursuant to Rule 2.02(a) of the Local Rules of the United States District

   Court for the Middle District of Florida, David L. McGee certifies that Mr. Folger has

   complied with the fee and e-mail registration requirements of Rule 2.01(d) of the Local

   Rules of the United States District Court for the Middle District of Florida.

          WHEREFORE, Defendant, Intuitive Surgical, Inc., respectfully requests that this


                                                 2
Case 8:20-cv-02274-VMC-TGW Document 70 Filed 06/11/21 Page 3 of 7 PageID 861




   Court enter an order admitting Michael Folger to practice before this Court pro hac vice.

   Dated: June 11, 2021                                Respectfully submitted,


                                                 s/ David L. McGee
                                                DAVID L. MCGEE
                                                FLA. BAR NO. 220000
                                                BEGGS & LANE, RLLP
                                                501 COMMENDENCIA STREET
                                                PENSACOLA, FL 32502
                                                TELEPHONE: (850) 432-2451
                                                DLM@BEGGSLANE.COM
                                                Attorneys for Defendant, Intuitive Surgical,
                                                Inc.




                                               3
Case 8:20-cv-02274-VMC-TGW Document 70 Filed 06/11/21 Page 4 of 7 PageID 862




                               CERTIFICATE OF SERVICE

          I CERTIFY that a copy hereof has been filed via CM/ECF for electronic

   distribution to the following counsel of record on June 11, 2021:

   David L. Luikart
   HILL, WARD & HENDERSON, P.A.
   101 East Kennedy Blvd., Suite 3700
   Post Office Box 2231
   Tampa, Florida, 33601
   Tel: (813) 221-3900
   dave.luikart@hwhlaw.com

   Richard Lyon
   Gregory Dovel
   DOVEL & LUNER, LLP
   201 Santa Monica Blvd., Suite 600
   Santa Monica, CA 90401
   Tel: (310) 656-7066
   rick@dovellaw.com
   greg@dovellaw.

                                                /s/ David L. McGee
                                                DAVID L. MCGEE
                                                FLA. BAR NO. 220000
                                                BEGGS & LANE, RLLP
                                                501 COMMENDENCIA STREET
                                                PENSACOLA, FL 32502
                                                TELEPHONE: (850) 432-2451
                                                DLM@BEGGSLANE.COM

                                                Attorney for Defendant
                                                Intuitive Surgical, Inc.




                                               4
Case 8:20-cv-02274-VMC-TGW Document 70 Filed 06/11/21 Page 5 of 7 PageID 863




                  EXHIBIT A
Case 8:20-cv-02274-VMC-TGW Document 70 Filed 06/11/21 Page 6 of 7 PageID 864

                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA

                                              SPECIAL ADMISSION
                                           ATTORNEY CERTIFICATION
This attorney certification form and the information contained herein neither replaces nor supplements the filing and service of
pleadings, motions, or other papers as required by law, rule, or court order. This form is required for use by the Clerk of Court in
furtherance of the Guidelines and Plan Administration of Non-Appropriated Funds as adopted by this Court and this form will not
be handled as a pleading, motion, or other paper filed in a case before the Court.


REBOTIX REPAIR LLC
                                                 ,
Plaintiff(s)/Petitioner(s),

v.                                                                                CASE NO. 8:20-cv-02274
INTUITIVE SURGICAL, INC.

                                                 ,
Defendant(s)/Respondent(s)

                                                      /

     Michael Folger
I,                                                             (pro hac vice counsel), hereby submit this attorney certification form
                              Intuitive Surgical, Inc.
to the Court on behalf of                                                                                        (p arty represented).


ATTORNEY INFORMATION
              Skadden, Arps, Slate, Meagher, & Flom, LLP
Firm Name:
            1 Manhattan West
Address:
        New York                                                             NY                          10001
City:                                                               State:                       Zip :                      -

Firm/Business Phone:
                         212 735- 2157 -                            A lternate Phone:        -           -

Firm/Business Fax:                 -         -

E-mail Address: michael.folger@skadden.com


ATTORNEY CERTIFICATION

I certify that:

1.          To my knowledge there are NO disciplinary or suspension proceedings pending against me in any Court of the United
            States or of any State, Territory, or Possession of the United States. NOTE: If proceedings ARE pending at this time,
            please explain at the bottom or back of this form.
2.          I am not a resident of the State of Florida.
3.          I do not make frequent or regular appearances in separate cases to such a degree as to constitute the maintenance of a
            regular practice of law in the State of Florida.
4.          Within the twelve (12) month period preceding the date of this attorney certification, I have read the most current
            version of the Local Rules of the United States District Court for the Middle District of Florida.

I declare under penalty of perjury that the foregoing is true and correct.
                                                                                  6/11/21
Signature                                                                         Date

Revised 01/01/15                                                                                              Page 1 of 2
Case 8:20-cv-02274-VMC-TGW Document 70 Filed 06/11/21 Page 7 of 7 PageID 865

CASE MANAGEMENT / ELECTRONIC CASE FILING (CM/ECF)

To obtain a login and password necessary to participate in the Middle District of Florida’s Case Management /
Electronic Case Filing (CM/ECF) system, please check our web page at www.flmd.uscourts.gov.



ATTORNEY SPECIAL ADMISSION FEE

Attorneys specially admitted to practice in the Middle District of Florida under the conditions prescribed in Rule 2.02
of the Local Rules of the United States District Court for the Middle District of Florida, or Rule 2090-1(c)(1) of the Local
Bankruptcy Rules for the Middle District of Florida, are required to pay to the Clerk a fee of $150.00 per case. The
special admission fee is due with this attorney certification. Payment should be in U.S. currency and checks must be
drawn on a U.S. bank. Please make checks payable to “Clerk, U.S. District Court.”

Providing the Court with an attorney certification form and the $150.00 Special Admission Fee, DOES NOT satisfy the
requirements of Rule 2.02, Local Rules for the Middle District of Florida.




Revised 01/01/15                                                                                        Page 2 of 2
